DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is in response to the amendment filed on 4/1/2021.  Claims 1-18 remain pending with claims 1 and 10 have been amended.                     

Drawings
The drawings filed on 4/1/2021 are objected to because the numerical labeling of “700” in figure 1 is not dark enough (i.e., ink appeared fading out)
The drawings filed on 4/1/2021 are objected to because the numerical labeling of “122” and “124” in figure 2 are not dark enough (i.e., ink appeared fading out).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                    
The drawings filed on 4/1/2021 are objected to because the numerical labeling of “124” in figure 3 is not dark enough (i.e., ink appeared fading out).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.                
In the remarks, Applicant made two main arguments.                     
a)  The first argument:  Applicant respectfully submits that amended claims 1 and 10 each recite limitations/elements that have not been disclosed, taught, or suggested by Ahn, Lee, and Choi.  For example, each of amended claims 1 and 10 recites, in part:  “wherein the array substrate has a surface on which the light-emitting layer is stacked and the touch panel is stacked on the one side of the light-emitting layer that faces away from the surface of the array substrate such that the touch panel is located above the surface of the array substrate, and wherein the first conductive lead that is provided in the edge-bonding region of the array substrate is disposed on the surface of the array substrate; the first flexible circuit board that joins to the edge-bonding region of the array substrate is connected to the first conductive lead; and the second flexible circuit board has one end connected to the touch panel that is located above the surface of the array substrate and an opposite end connected to the edge-bonding region on the surface of the array substrate, such that the touch panel is connected through the second flexible circuit board to the first conductive lead of the edge-bonding region of the array substrate to be further connected through the first conductive lead to the first flexible circuit board”.                             
This argument is not persuasive.  Please see rejection below for details.                        
b)  The second argument:  Particularly, Ahn and Lee fail to teach the first conductive lead is provided on a surface of the substrate, and the second flexible circuit board has one end connected to 
This argument is not persuasive.  Please see rejection below for details.                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0147361) in view of Lee et al (US 2016/0322724), hereafter as Lee.                          
RE claims 1 and 10, Ahn discloses the invention substantially as claimed.                      
Ahn discloses that a display device (see figures 1&2 and section [0056]; i.e., display device 100) comprising a mainboard and a display panel (see figures 1&2 and section [0056], [0057]; i.e., driving circuit board 20 is the mainboard, and a display panel assembly 30), wherein the display panel comprises: an array substrate, a light-emitting layer, a touch panel, a first flexible circuit board, and a second flexible circuit board (see figures 1&2 and sections [0056], [0057], [0058], [0059], [0071], [0072], [0007]; i.e., window substrate 65 is the array substrate, display panel 31 formed of light-emitting layer, touch panel 53, first flexible circuit board 33, and second flexible circuit board 55); wherein the array substrate comprises a display region and an edge-bonding region configured on an edge of the display region (see figures 1&2 and section [0067]; i.e., light-emitting portion 65a corresponds to display area DA, and light blocking portion 65b corresponding to non-display area ND), the light-emitting layer is 
However, Ahn does not specifically disclose that the edge-bonding region comprises a first conductive lead, wherein the first conductive lead provided at the edge-bonding region of the array substrate is disposed on the surface of the array substrate, the first flexible circuit that joins to the edge-bonding region of the array substrate is connected to the first conductive lead, and the opposite end of the second flexible circuit board connected to the edge-bonding region on the surface of the array substrate, such that the touch panel is connected through the second flexible circuit board to the first conductive lead of the edge-bonding of the array substrate to be further connected through the first conductive lead to the first flexible circuit board.                                                            
From the same field of endeavor, Lee teaches that a display device 100 including a driver 20, a display area, and a non-display area disposed around the display area and in which wires are disposed (see sections [0045], [0046]).  The driver 120 is electrically connected to the non-display area of the display panel 110, thereby substantially controlling image display by the display panel 110 (see section [0050]).  The driver 120 can disperse stress, such as a variation in bending or curvature that is applied to the driver 120 (see section [0052]).  The non-display area is an edge-bonding region with lead wires disposed upon.  The flexible circuit board driver 120 connected to the display area through the lead wires disposed at the edge-bonding region of the non-display region.  The motivation of Lee is to provide a display device including a conductive connecting member better dissipating stress generated by coupling between a display panel and a driving circuit substrate (see [0011]).                            
Ahn and Lee are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ahn by including the teachings from Lee in order to provide a display device including a 
RE claims 2 and 11, Ahn in view of Lee disclose that wherein the display panel further comprises a touch chip disposed on the first flexible circuit board, and the touch chip electrically connects to the touch panel via the first flexible circuit board and the second flexible circuit board (see Ahn, figures 1&2 and sections [0071], [0072]; i.e., pad unit 53p and the driving circuit board 20, electrically connecting to touch panel 53 via first flexible circuit board 33 and the second flexible circuit board 55).                        
RE claims 3 and 12, Ahn in view of Lee disclose that wherein the first flexible circuit board comprises a fixing end and a carrying portion integrally connected with each other, the fixing end joins to the edge-bonding region, the carrying portion is configured outside of the array substrate, and the carrying portion is configured to carry the touch chip (see Ahn, figures 1&2 and its associated depictions; i.e., flexible circuit board 33 or flexible circuit board 55).                        
RE claims 4 and 13, Ahn in view of Lee disclose that wherein the display panel further comprises a display driving chip configured on the edge-bonding region, and a vertical projection of the second flexible circuit board with respect to the array substrate covers the display driving chip (see Lee, figure 1 and sections [0045], [0046], [0050]).                            
RE claims 5 and 14, Ahn in view of Lee disclose that wherein a bonding region of the second flexible circuit board is formed between a connecting portion of the second flexible circuit board and the edge-bonding area, and a connecting portion between the display driving chip and the edge-bonding region, and the bonding region of the second flexible circuit board are interleaved with each other (see Ahn, figure 2 and its associated depictions; i.e., TSP adhesive layer 61 and display adhesive layer 51).                            
RE claims 6 and 15, Ahn in view of Lee disclose that wherein the display panel further comprises a cover stacked on one side of the touch panel facing away the light-emitting layer; a touch area is formed on a vertical projection area of the cover with respect to the touch panel, one side of the touch 
RE claims 7 and 16, Ahn in view of Lee disclose that wherein the edge-bonding region further comprises a second conductive lead, the display driving chip electrically connect to the first flexible circuit board via the second conductive lead, and the first conductive lead and the second conductive lead are interleaved with each other (see Ahn, figures 1&2 and its associated depictions; Lee, figures 1&2 and its associated depictions).                                    
RE claims 8 and 17, Ahn in view of Lee disclose that wherein the display panel further comprises an optical clear adhesive (OCA) layer, and the touch panel is fixed on the light-emitting layer via the OCA layer (see Ahn, sections [0023], [0070]; i.e., TSP adhesive layer 61 may be formed of OCA layer).                                   
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0147361) in view of Lee et al (US 2016/0322724), hereafter as Lee, and further in view of Choi et al (US 2014/0098055), hereafter as Choi.                        
RE claims 9 and 18, Ahn in view of Lee disclose the invention substantially as claimed.                     
However, Ahn in view of Lee do not specifically disclose that wherein the first flexible circuit board and the second flexible circuit board are bonded on the edge-bonding region via an anisotropic conductive film (ACF).                          
From the same field of endeavor, Choi teaches that a display device comprising display section 200, first substrate 100 as a peripheral non-display section, second substrate 400, a first pad 300, a second pad 600, a main flexible printed circuit board 900 and a touch flexible printed circuit board 800 connected to the first substrate 100 electrically via first pad 300 (see figure 1 and sections [0021], [0022], [0024], [0025], wherein the touch flexible printed circuit board 800 may be attached or connected to the second pad portion 600 by an anisotropic conductive film (ACF) at an edge of the 
Ahn, Lee and Choi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ann in view Lee by including the teachings from Choi in order to reduce thermal damage or failure of a display device, because anisotropic conductive film (ACF) can still function at a melting temperature of about 165°C to 175°C.                                 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                         
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the 
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
April 09, 2021